Citation Nr: 0500544	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  96-48 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Regional Office 
(RO).  A local hearing was held in April 1997.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

Review of the record reveals that the veteran is in receipt 
of Social Security disability payments.  (November 2002 and 
March 2003 VA treatment notes.)  Additionally, the veteran 
averred in a March 2003 VA Form 21-4138, that he had 
difficulty maintaining friendships, was forced to leave his 
job due in part to his anxiety, and that he was in receipt of 
Social Security benefit payments.  A review of the record 
does not show that these medical records have been obtained.  

Also, that March 2003 statement indicates that he has had 
regular, on-going treatment at a VA facility.  The record 
should be reviewed to ensure that all of his outpatient 
treatment records from this facility were obtained.  

The Board notes that veteran submitted additional medical 
evidence directly to the Board in November 2004, and waived 
RO review of that evidence.  However, as a remand is 
necessary to comply with the duty to assist, this evidence 
must be reviewed by the RO on remand.

For the reasons noted above, the claim is REMANDED for the 
following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain VA medical records from the VA 
facility in Northport from October 1997 
to November 2001, and from September 2002 
to the present.  .  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

